REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
   Regarding claim 2
           The prior art of record neither anticipates nor renders obvious the combination of: presenting, by a processor of a first computing device via a computer interface provided therefrom, information to at least one supplier regarding activity of at least one stock keeping unit (SKU) offered for sale by the at least one supplier on a retailer's website including accessing data that is associated with a second computing device; collecting, by the processor, activity data on the at least one SKU, the activity data including one or more of a number of appearances in search results on the retailer's website; a number of clicks for the at least one SKU when appearing in search results on the retailer's website, a number of requests for more information on the at least one SKU on the retailer' website, or a rate of conversions of any of the foregoing to sales on the retailer's website; collecting, by the processor, activity data on a plurality of products offered on the retailer's website identified as being similar to the at least one SKU; presenting, by the processor, the activity data for the at least one SKU relative to the activity data for the plurality of products identified as being similar to the at least one SKU; identifying, by the processor, a first SKU of a relatively low performing product and a second SKU of a relatively high performing product based at least in part on analysis of the activity data, wherein at least one SKU is the first SKU and the second SKU is associated with one of the plurality of products identified as being similar to the at least one SKU; and modifying, by the processor, at least one parameter associated with a presentation of the relatively low performing product associated with the first SKU on the retailer's website via the at least one supplier directly interfacing with the computer interface to alter the at least one parameter of the first SKU relative to the at least one parameter of the second SKU. 
		
          Regarding claim 14
 	Claim 14 is parallel in subject matter to the feature noted above with respect to claim 2 and is allowable for reasons similar to those provided for claim 2.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20050197909 to Klenske discloses strategies for online marketplace sales channels. A connection provider can provide various strategies to a seller of items on one or more online sales channels. In one implementation, a method for selling one or more items on an online sales channel includes measuring product activity on the online sales channel and assessing an average selling price for the one or more items. The method includes comparing a target recovery price for the one or more items for sale with the average selling price and adjusting one or more selling factors to cause the average selling price to approach or exceed the target recovery price. The one or more auction factors can be adjusted to affect product activity on the online sales channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625